Citation Nr: 1721980	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left ankle injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served in active duty from April 1956 to September 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Board remanded the case for further evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1.  A May 1997 rating decision that denied service connection for residuals of a left ankle injury was not appealed and no new and material evidence was submitted during the appeal period; the decision is final. 

2.  The evidence added to the record since the May 1997 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a left ankle injury.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied the claim of entitlement to service connection for residuals of a left ankle injury is final.  38 U.S.C.S. § 7105(c) (LexisNexis 2017); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  New and material evidence has not been submitted, and the claim of entitlement to service connection for residuals of a left ankle injury is not reopened.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim seeking entitlement to service connection for residuals of a left ankle injury was previously denied in a May 1997 rating decision.  Because the Veteran did not appeal the decision to the Board, and new and material evidence was not submitted within the one-year period after the decision was issued, the decision became final.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R.              §§ 3.156(b), 20.302, 20.1103 (2016.)

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The basis of the May 1997 rating denial of service connection for residuals of a left ankle injury was that there was no evidence of a nexus between the Veteran's current left ankle injury and service.  The evidence considered at the time of the May 1997 rating decision included the Veteran's service treatment records documenting one incident of treatment for a right ankle sprain and three incidents of treatment for unspecified ankle sprains and a March 1997 VA examination of the ankles diagnosing a left ankle sprain with mild instability.  Also in the record were hospital and outpatient treatment reports from Overlake Hospital for the period from March 1969 to September 1983 documenting a March 1969 left ankle ligament surgery for an industrial injury, a February 1995 outpatient treatment note diagnosing heel fissuring, and a December 1996 statement from the Veteran's private physician.      

As for the evidence received since that time, in his December 2009 notice of disagreement, the Veteran contends he sustained a left ankle injury while playing basketball in service that resulted in 30-day sick leave and being placed on crutches.  The Veteran endorses severe pain for the remainder of his time in service and following separation.  He indicated he had a left ankle injury while on a job site for which he needed surgery and was awarded Washington state disability benefits thereafter.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.

The Veteran submitted additional medical evidence in February 2010 that documented treatment for depression, narcolepsy, sleep apnea, and flu vaccinations in 2009 and 2010.  Although the evidence is new, it does not show a link between a current ankle disability and service, and instead pertains to other conditions.  As the evidence does not relate to an unestablished fact necessary to substantiate the claim, it is not material.  

In its September 2016 remand, the Board directed that the AOJ obtain the Veteran's authorization in requesting copies of state disability benefit determinations from the State of Washington.  In October 2016, the AOJ sent a letter to the Veteran requesting authorization to contact the State of Washington.  The Board notes that to this date, the Veteran has not submitted authorization to obtain records from the State of Washington or other private or VA providers.  Additionally, the Veteran's representative submitted a due process waiver in November 2016 indicating that the Veteran had no additional evidence to submit.  

Based on the foregoing, as the newly submitted evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, the presence of a nexus between a current disability and service, the Board concludes that the additional evidence received since the May 1997 denial is not new and material.  As such, the claim for service connection for residuals of a left ankle injury is not reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for residuals of a left ankle injury, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for residuals of a left ankle injury is not reopened and the appeal is denied. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


